The Cowri said that due diligence had not been used on the part of the plaintiff; that he should have put a letter into the post-office directed to Boston, or if he received the defendant’s letter and knew where he was going, he should have sent a notice to Liverpool; but he made no effort to give any notice.1

Plaintiff nonsuit.


 See Robinson v. Hamilton, 4 Stewart & Porter, 91; M'Murtrie v. Jones, 3 Wash. Circ. C. R. 206; Bank of Utica v. Phillips, 3 Wendell, 408; Bank of Utica v. Davidson, 5 Wendell, 587; Dunlap v. Thompson, 5 Yerger, 67; 7 Monroe, 579; 2 Stewart & Porter, 428.